Title: To Alexander Hamilton from Edward Jones, [21 March 1795]
From: Jones, Edward
To: Hamilton, Alexander


Dear Sir,
[Philadelphia, March 21, 1795]
Agreeably to the request contained in your letter of the 8th. instant (which must have lingered somewhere on the road, as I did not recieve it untill a few days since) I set about collecting the documents required, a portion of which, you will receive herewith. There is no Report of yours in our Office upon the petition of certain Pennsylva. Creditors, or indeed of any other persons, relative to bills bearing Interest on the nominal value. It is true however, that you have decided upon the point in question, without a reference to any such petition, in your Report to Congress of the 23d. of January 1792, an Abstract of which has been already forwarded to you by Mr. Wolcott.
I have some doubts whether I shall be able to procure all the papers on your list—if I should fail, it will not be for want of exertion. At all events you may rely on receiving such as can be had in the course of a few days. Accept my best wishes for your prosperity and believe me to be

Dr Sir   With much respect & esteem   Your Mo. Ob. Servant

Edward Jones
March 21st. 1795

Alexander Hamilton Esquire

